Citation Nr: 0711603	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for back, right leg, right foot, 
arms, shoulders, impaired balance, kidneys, bladder and bowel 
conditions due to treatment received at a Veterans Affairs 
(VA) medical facility. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the veteran's claim 
for entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for back, right leg, right foot, arms, 
shoulders, impaired balance, kidneys, bladder and bowel 
conditions due to treatment received at a Veterans Affairs 
(VA) medical facility.  

The veteran appeared at a videoconference hearing before the 
undersigned in March 2006.  The transcript of this hearing is 
included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005 and January 2006, subsequent to issuance of 
the statement of the case (SOC), the Board received 
additional evidence in support of the veteran's appeal.  This 
evidence included VA treatment records from April 2001 to 
July 2005.  This evidence was not submitted with a waiver of 
review by the agency of original jurisdiction (AOJ).  
Pertinent regulations require that the AOJ review evidence 
prior to appellate review by the Board.  38 C.F.R. 
§ 20.1304(c) (2006).

On February 16, 2007, the Board sent the veteran a letter 
requesting that he either sign a form waiving AOJ review 
prior to Board review, or indicate that he desired a remand 
for initial AOJ consideration of the evidence.  This letter 
informed the veteran that he had 45 days from the date of the 
letter to respond.  If no response was received by the end of 
the 45-day time period, the Board would assume that he did 
not want the Board to adjudicate the appeal at that time and 
the appeal would be remanded to the AOJ for review.

On March 23, 2007, the veteran sent a response in which he 
indicated that he could not decide whether to waive AOJ 
consideration of the newly submitted evidence.  Because the 
veteran has not waived AOJ consideration of the additional 
evidence, the evidence must be returned to the AOJ for review 
prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the veteran's 
claims with consideration of all 
evidence, including that received since 
the issuance of the November 2004 
statement of the case. If the claims 
remain denied, the AOJ should issue a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



